UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1309


DEAN MOSTOFI,

                Plaintiff - Appellant,

          v.

EXPERIAN INFORMATION SOLUTIONS, INC.; TRANS UNION LLC,

                Defendants – Appellees,

          and

ADVANTA BANK CORPORATION; EQUIFAX INC.; EQUIFAX INFORMATION
SERVICES, LLC,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02011-DKC)


Submitted:   July 31, 2014                  Decided:   August 18, 2014


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean Mostofi, Appellant Pro Se.    Sandy David Baron, SHULMAN,
ROGERS, GANDAL, PORDY & ECKER, PA, Potomac, Maryland; Robert J.
Schuckit, SCHUCKIT & ASSOCIATES PC, Zionsville, Indiana; Henry
Mark Stichel, GOHN, HANKEY & STICHEL, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Dean Mostofi appeals the district court order granting

summary judgment to the Appellants and dismissing his complaint

brought under the Fair Credit Reporting Act.           We affirm.

           We “review de novo whether the district court erred in

granting summary judgment, viewing the facts and drawing all

reasonable inferences therefrom in the light most favorable to

[the non-moving party].”         PBM Prods., LLC v. Mead Johnson & Co.,

639 F.3d 111, 119 (4th Cir. 2011).           Summary judgment is properly

granted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).          We have reviewed the

record   and   the   district    court’s   decision   and   agree,   for    the

reasons cited by the district court, that there was no genuine

dispute as to any material fact.             We have reviewed Mostofi’s

evidentiary challenges and find them to be without merit.

           Accordingly,     we     affirm.      We    dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      3